DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9, 11-14, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. (U.S. Publication No. 2017/0269435 A1; hereinafter Yoon).
	With respect to claim 1, Yoon discloses a display device comprising: a plurality of pixels (see Figure 2, R,G,B); a first base [500]; an organic light emitting element on the first base and in each of the pixels (see Figure 12, TFT with organic light emitting element [580,600,610]); a second base [300] facing the first base (See Figure 12).	Yoon Figure 12 fails to disclose a filling pattern layer between the organic light emitting elements and the second base, the filling pattern layer comprising a first pattern portion and a second pattern portion alternately arranged along a same direction in a plan view, wherein the first pattern portion is in each of the pixels, the second pattern portion is at a boundary of each of the pixels and contacts the first pattern portion, and wherein a refractive index of the second pattern portion is smaller than that of the first pattern portion.	In alternative embodiments presented in Figure 9, Yoon discloses a filling pattern 
	With respect to claim 2, Yoon discloses wherein the pixels comprise a first pixel [R] configured to emit light of a first color, a second pixel [G] configured to emit light of a second color, and a third pixel [B] configured to emit light of a third color (see ¶[0071])
	With respect to claim 3, Yoon discloses a first wavelength conversion pattern [210R] between the second base and the filling pattern layer in the first pixel; a second wavelength conversion pattern [210G] between the second base and the filling pattern layer in the second pixel; and a light transmission pattern [210B] between the second base and the filling pattern layer in the third pixel (See Figure 12)	With respect to claim 4, Lee discloses wherein the organic light emitting elements comprise a first organic light emitting element in the first pixel and configured to emit light of the third color, a second organic light emitting element in the second pixel and configured to emit light of the third color, and a third organic light emitting element in the 
	With respect to claim 5, Yoon discloses wherein the light of the first color has a peak wavelength in a range of 610 nm to 670 nm, the light of the second color has a peak wavelength in a range of 510 nm to 550 nm, and the light of the third color has a peak wavelength in a range of 440 nm to 470 nm (see Yoon ¶[0063]).
	With respect to claim 6, Yoon discloses a first color filter [240] between the first base and the first wavelength conversion pattern and configured to transmit the light of the first color while blocking the light of the second color and the light of the third color; a second color filter [240] between the first base and the second wavelength conversion pattern and configured to transmit the light of the second color while blocking the light of the first color and the light of the third color; and a third color filter [240] between the first base and the light transmission pattern and configured to transmit the light of the third color while blocking the light of the first color and the light of the second color (see ¶[0062-0067].
	With respect to claim 7, Yoon discloses wherein each of the first wavelength conversion pattern, the second wavelength conversion pattern, and the light transmission pattern comprises a base resin and a scatterer dispersed in the base resin, wherein the first wavelength conversion pattern comprises a first wavelength conversion material, and wherein the second wavelength conversion pattern comprises a second wavelength conversion material (See Yoon ¶[0074])

	With respect to claim 11, Yoon discloses a light shielding member [200] on the second base, wherein the light shielding member is at the boundary of each of the pixels, and at least partially overlaps the second pattern portion, and wherein the light shielding member comprises an organic material (see ¶[0112] and ¶[0126]).
	With respect to claim 12, Yoon discloses wherein the light shielding member comprises a color filter portion [210R,G,B] and a light shielding portion [220] on the color filter portion, and wherein the color filter portion is configured to transmit blue light while blocking a first color light and a second color light, and the light shielding portion blocks all light (See ¶[0088]).
	With respect to claim 13, Yoon discloses wherein the first pattern portion comprises a first attachment surface attached to the first base and a second attachment surface parallel to the first attachment surface and attached to the second base (see Figure 12).
	With respect to claim 14, Yoon discloses wherein the area of the first attachment surface is equal to that of the second attachment surface (See Figure 12).
	With respect to claim 18, Yoon discloses a display device comprising: a first substrate [500] comprising an organic light emitting element [580,600,610]; a second substrate [300] facing the first substrate and having a first light outputting region and a non-light outputting region; wherein the second substrate comprises a first wavelength 
	Yoon Figure 12 fails to disclose a filling pattern layer between the first substrate and the second substrate, and wherein the filling pattern layer comprises a first pattern portion overlapping the first wavelength conversion pattern and a second pattern portion that surrounds the first pattern portion and is in the non-light outputting region.
	In alternative embodiments presented in Figure 9, Yoon discloses a filling pattern layer [130] between the first substrate and the second substrate, and wherein the filling pattern layer comprises a first pattern portion [131] overlapping the first wavelength conversion pattern and a second pattern portion [132] that surrounds the first pattern portion and is in the non-light outputting region.
	With respect to claim 19, wherein a second light outputting region is defined in a first direction of the first light outputting region, the second substrate comprises a second wavelength conversion pattern [210G] configured to wavelength-convert the light of the first color into light of a third color, the first pattern portion overlaps the second wavelength conversion pattern, a third light outputting region is defined in the first direction of the second light outputting region, the second substrate comprises a light transmission pattern [210B] in the third light outputting region, and the first pattern portion overlaps the light transmission pattern (see ¶[0069]).	The utilization of layer [130] as taught by Figure 9 allows for higher control of the amount of light being output by each pixel and prevents color bleeding across pixels (See ¶[0069]). Therefore, it would have been obvious to one of ordinary skill in the art at 
	With respect to claim 20, Yoon discloses wherein a fourth light outputting region is defined in a second direction of the first light outputting region, the second substrate comprises a third wavelength conversion pattern in the fourth light outputting region, the third wavelength conversion pattern is configured to wavelength-convert the light of the first color into the light of the second color, and the first pattern portion is in the non-light outputting region between the first light outputting region and the fourth light outputting region, and wherein the second direction is perpendicular to the first direction in a plan view (See Figure 2; pixel regions are repeated)
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. (U.S. Publication No. 2017/0269435 A1; hereinafter Yoon) as applied to claim 7 above, and further in view of Jang et al. (U.S. Publication No. 2017/0235191 A1; hereinafter Jang)
	With respect to claim 8, Yoon fails to disclose wherein the scatterer comprises at least one selected from titanium oxide (TiO2), zirconium oxide (ZrO2), aluminum oxide (Al2O3), indium oxide (In2O3), zinc oxide (ZnO), and tin oxide (SnO2).
	In the same field of endeavor, Jang teaches a scatterer [SCT] comprising at least one selected from titanium oxide (TiO2), zirconium oxide (ZrO2), aluminum oxide (Al2O3), indium oxide (In2O3), zinc oxide (ZnO), and tin oxide (SnO2) (see ¶[0085]).	The implementation of scattering particle materials of Jang allows for side gamma curve to better align with the front gamma curve (See ¶[0087]). Therefore, it . 

Allowable Subject Matter
Claims 10 and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee et al. (U.S. Publication No. 2016/0033823 A1) discloses a display device
Lim et al. (U.S. Publication No. 2016/0079311 A1) discloses a display device
Park et al. (U.S. Publication No. 2016/0087245 A1) discloses a display device
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN HAN whose telephone number is (571)270-7546.  The examiner can normally be reached on 9.00-5.00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN HAN/Primary Examiner, Art Unit 2818